People v Frank L. (2017 NY Slip Op 04377)





People v Frank L.


2017 NY Slip Op 04377


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels, Kapnick, JJ.


1947/14 4166A 2452/14 4166

[*1] The People of the State of New York, Respondent,
vFrank L., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Beth R. Kublin of counsel), for respondent.

Judgments, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered June 15, 2015, convicting defendant, upon his pleas of guilty, of robbery in the second degree and criminal possession of a weapon in the second degree, adjudicating him a youthful offender on the robbery conviction and sentencing him to a term of one year, and sentencing him to a term of 3½ years on the weapon possession conviction, unanimously affirmed.
As to the weapon possession conviction, the court properly exercised its discretion in declining to adjudicate defendant a youthful offender. Defendant fired pistol shots in the direction of other people, and the presentence report indicated that he had the capacity for violence and that his criminal actions were escalating.
As to the robbery conviction, application by defendant's counsel to withdraw is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with defendant's assigned counsel that there are no nonfrivolous points that could be raised on this appeal as to that conviction.
Pursuant to CPL 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 1, 2017
CLERK